     Case 1:20-cv-00899-AWI-SKO Document 24 Filed 02/08/21 Page 1 of 2


 1

 2

 3

 4

 5

 6

 7

 8                                 UNITED STATES DISTRICT COURT

 9                         FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11    ERIKA MUSSER, et. al.,                           No. 1:20-cv-00899-AWI-SKO
12                       Plaintiffs,                   ORDER DIRECTING THE CLERK TO
                                                       TERMINATE DEFENDANTS UNITED
13           v.                                        DAIRY MEN OF ARIZONA AND KEITH
                                                       MURFIELD
14    CALIFORNIA DAIRIES, INC., et. al,
                                                       (Doc. 23)
15                       Defendants.
16

17
            On February 4, 2021, Plaintiffs Erika Musser and Brooke Bennett and Defendants United
18
     Dairymen of Arizona and Keith Murfield (collectively referred to as “the parties”) filed a
19
     Stipulation to Dismiss With Prejudice All Claims Against Defendants United Dairymen of Arizona
20
     and Keith Murfield, pursuant to Federal Rule of Civil Procedure 41(a)(1)(A). (Doc. 23.)
21
            In relevant part, Rule 41(a)(1)(A) provides as follows:
22
            [A] plaintiff may dismiss an action without a court order by filing: (i) a notice of
23          dismissal before the opposing party serves either an answer or a motion for
24          summary judgment; or (ii) a stipulation of dismissal signed by all parties who have
            appeared.
25
     Fed. R. Civ. P. 41(a)(1)(A). “The plaintiff may dismiss some or all of the defendants, or some or
26
     all of his claims, through a Rule 41(a)(1) notice,” and the dismissal “automatically terminates the
27
     action as to the defendants who are the subjects of the notice.” Wilson v. City of San Jose, 111
28
     Case 1:20-cv-00899-AWI-SKO Document 24 Filed 02/08/21 Page 2 of 2


 1   F.3d 688, 692 (9th Cir. 1997).

 2            Because the parties filed a stipulation of dismissal with prejudice under Rule

 3   41(a)(1)(A)(ii), this case has automatically terminated as to Defendants United Dairymen of

 4   Arizona and Keith Murfield. Fed. R. Civ. P. 41(a)(1)(A). Accordingly, the Clerk of the Court is

 5   directed to TERMINATE Defendants United Dairymen of Arizona and Keith Murfield.

 6            This case shall remain OPEN pending resolution of Plaintiff’s case against the remaining

 7   defendant.

 8
     IT IS SO ORDERED.
 9

10   Dated:     February 5, 2021                                 /s/   Sheila K. Oberto            .
                                                       UNITED STATES MAGISTRATE JUDGE
11

12

13

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28
                                                       2
